297 S.W.3d 644 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Kareem A. MARTIN, Defendant/Appellant.
No. ED 91660.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for respondent.
Lisa M. Stroup, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Defendant, Kareem A. Martin, appeals from the judgment entered on a jury verdict finding him guilty of attempted robbery in the first degree, in violation of *645 sections 564.011 and 569.020 RSMo (2000); assault in the first degree, in violation of section 565.050 RSMo (2000); and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to ten years imprisonment on each count, to be served concurrently.
No error of law appears, and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).